Lane, C. J.
Whenever the state of the title on record would lead a searcher of incumbrances, who was using common prudence and care in investigating the title, to a knowledge of the fact, the law assumes that he acquired the knowledge of it. A purchaser’, therefore, from Wolf, ought to learn all conveyances, from Wolf, existing on record at the time- of his purchase.
But where the series of deeds runs on a line entirely different, and there is nothing to connect the name or the interests of a third person with any part of it, it would be unreasonable to im*85pule to the searcher a knowledge of the acts of such third person. Here Wolf was not in the connection of title at all; Loring, searching for incumbrances, would, be led, first, to Samuel S. Smith ; next, to Marcus Smith, and third, to the commissioners, 85] without any indication of Wolf’s interests,- or *the notice of any fact showing his relation to the estate. It seems that such a purchaser should be protected from claims which no ordinary prudence could detect.
■Bill dismissed.